DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 2-7, 9, and 15-20 directed to inventions and species non-elected without traverse.  Accordingly, claims 2-7, 9, and 15-20 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CANCEL Claim 2
CANCEL Claim 3
CANCEL Claim 4
CANCEL Claim 5
CANCEL Claim 6
CANCEL Claim 7
CANCEL Claim 9
CANCEL Claim 15
CANCEL Claim 16
CANCEL Claim 17
CANCEL Claim 18
CANCEL Claim 19
CANCEL Claim 20

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a medical device comprising a graphene varactor comprising: a graphene layer; a self-assembled monolayer disposed on an outer surface of the graphene layer through π-π stacking interactions; and wherein the self-assembled monolayer provides a Langmuir theta value of at least 0.9; wherein the self-assembled monolayer comprises at least one metallotetraphenylporphyrin compound having the instantly claimed formula.
While Anglin, Jr. et al. (USP 9,011,779 B1) teaches a similar metallotetraphenylporphyrin functionalized graphene varactor, it fails to teach the particular formula instantly recited in the claims.  Additionally, there is no teaching or suggestion in the prior art to modify the device disclosed by Anglin to provide for the missing functional groups in the disclosed formula.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/Primary Examiner, Art Unit 1797